DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 4-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 and 20, the limitation “the processor is configured to: detect the anterior vascular wall only in a range from an upper projection point obtained by projecting the upper gate point on a blood flow perpendicular line that passes through the center point of the Doppler gate and extends perpendicular to the blood vessel gradient angle to a point positioned in a shallow portion direction apart from the upper projection point by a predetermined distance along the blood flow perpendicular line, and detect the posterior vascular wall only in a range from a lower projection point obtained by projecting the lower gate point on the blood flow perpendicular line to a point positioned in a deep portion direction apart from the lower projection point by the predetermined distance along the blood flow perpendicular line” is not mentioned in the specification.
Notably, the specification fails to mention the language “only in a range”, this language is considered new matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 20, the limitation “the processor is configured to: detect the anterior vascular wall only in a range from an upper projection point obtained by projecting the upper gate point on a blood flow perpendicular line that passes through the center point of the Doppler gate and extends perpendicular to the blood vessel gradient angle to a point positioned in a shallow portion direction apart from the upper projection point by a predetermined distance along the blood flow perpendicular line, and detect the posterior vascular wall only in a range from a lower projection point obtained by projecting the lower gate point on the blood flow perpendicular line to a point positioned in a deep portion direction apart from the lower projection point by the predetermined distance along the blood flow perpendicular line” renders the claim indefinite.  The bounds and the scope of the claim limitation are unclear.
It is unclear what is meant by this language.  The claim appears to attempt to set forth some condition by use of the term “only in a range”, however the rest of the claim language that follows is so convoluted that it is unclear what the bounds of the term “only in a range” may be.  The language appears to also attempt to define how the range is obtained, without actually specifying what range is being referred to.  The claim incorporates language previously in claims 2 and 3, which is generally acceptable, however it is unclear what applicant’s intention may be by adding the language “only in a range”, as the language of previous claim 3 for example already defined “a range”.  For purposes of prior art interpretation, Figure 6 of Pan is considered to read on this limitation, and Pan is considered to measure “only within the range” defined by the boundaries of the calculation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 6464641; hereinafter Pan)
Pan shows an ultrasound diagnostic apparatus and method comprising: a display that displays a B-mode image in which at least a blood vessel region is imaged (Figure 6); and a processor configured to set a Doppler gate within the blood vessel region on the B-mode image (column 6, lines 12-26); acquire a blood vessel gradient (column 6, lines 1-10); and detect an anterior vascular wall and a posterior vascular wall by performing image analysis on the B-mode image, on an outer side of the Doppler gate in a direction perpendicular to the blood vessel gradient (column 8, lines 7-47).
Pan also shows wherein the Doppler gate has an upper gate point and a lower gate point which face each other along a scan line passing through a center point of the Doppler gate, and the processor is further configured to detect the anterior vascular wall in a shallow portion direction from an upper projection point obtained by projecting the upper gate point on a blood flow perpendicular line that passes through the center point of the Doppler gate and extends perpendicular to the blood vessel gradient, and detect the posterior vascular wall in a deep portion direction from a lower projection point obtained by projecting the lower gate point on the blood flow perpendicular line (column 8, lines 7-47); wherein the processor is further configured to detect the anterior vascular wall in a range from the upper projection point to a point positioned in the shallow portion direction apart from the upper projection point by a predetermined distance along the blood flow perpendicular line, and detect the posterior vascular wall in a range from the lower projection point to a point positioned in the deep portion direction apart from the lower projection point by the predetermined distance along the blood flow perpendicular line (column 8, lines 7-47); wherein the processor is further configured to set an upper detection region having a predetermined range which extends in the shallow portion direction from the upper projection point along the blood flow perpendicular line and extends parallel to the blood vessel gradient, detect an anterior vascular wall boundary line within the upper detection region, and detect an intersection between the blood flow perpendicular line and the detected anterior vascular wall boundary line as the anterior vascular wall, and set a lower detection region having a predetermined range which extends in the deep portion direction from the lower projection point along the blood flow perpendicular line and extend parallel to the blood vessel gradient, detect a posterior vascular wall boundary line within the lower detection region, and detect an intersection between the blood flow perpendicular line and the detected posterior vascular wall boundary line as the posterior vascular wall (column 8, lines 7-47); wherein the processor is further configured to generate a Doppler waveform image on the basis of the Doppler data in the Doppler gate; and display the B-mode image and the Doppler waveform image on the display (Figure 6); wherein the processor is further configured to acquire the blood vessel gradient on the basis of a cursor steering angle which is an inclination angle of a scan line passing through a center point of the Doppler gate, and a blood flow correction angle which represents an inclination angle of the blood vessel region with respect to the scan line passing through the center point of the Doppler gate (column 5, line 49-column 6, line 10); wherein the processor is further configured to recognize the blood vessel region to detect a blood flow correction angle by performing image analysis on the B-mode image; and calculate the blood vessel gradient using the blood flow correction angle (column 5, line 49-column 6, line 10).
For purposes of prior art interpretation, Figure 6 and column 8, lines 5-27 of Pan are considered to read on this limitation, and Pan is considered to measure “only in a range” defined by the boundaries of the image analysis calculation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Freiburger (US 2005/0203404).
Pan shows the invention substantially as described in the 102 rejection above.
Pan fails to show wherein the processor is further configured to rotate the B-mode image by the blood vessel gradient such that the blood vessel region extends horizontally, and respectively detect the anterior vascular wall and the posterior vascular wall on the rotated B-mode image.
Pan fails to show in the main embodiment, wherein the processor is further configured to perform smoothing processing along a horizontal direction on the rotated B-mode image and respectively detect the anterior vascular wall and the posterior vascular wall on the smoothed B-mode image.
Freiburger discloses a steered Doppler system for two-dimensional ultrasound transducer arrays.  Freiburger teaches wherein the processor is further configured to rotate the B-mode image by the blood vessel gradient such that the blood vessel region extends horizontally, and respectively detect the anterior vascular wall and the posterior vascular wall on the rotated B-mode image ([0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pan to rotate the image of the vessel such that it is horizontally displayed as taught by Freiburger, as this display format will provide an easier visualization for the operator to immediately understand the anatomy and obtain an accurate diagnosis.
Furthermore, Pan describes that alternative embodiments are recognized, including wherein the processor is further configured to perform smoothing processing along a horizontal direction on the rotated B-mode image and respectively detect the anterior vascular wall and the posterior vascular wall on the smoothed B-mode image  (column 8, lines 58-67).
As described by Pan, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized smoothing processing as taught by Pan, as Pan notes that any suitable smoothing filter which reduces statistical variations can be used, which will improve the overall image quality (column 8, lines 58-67).

Claim(s) 11-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Barnes et al. (US 4509526; hereinafter Barnes).
Pan fails to show wherein the processor is further configured to calculate a cross-sectional area of a blood vessel on the basis of the anterior vascular wall and the posterior vascular wall; wherein the processor is further configured to calculate a blood flow velocity on the basis of Doppler data in the Doppler gate; measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the blood flow velocity; and display a measurement result on the display; wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity; wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity.
Barnes discloses a method and system for non-invasive ultrasound Doppler cardiac output measurement.  Barnes teaches wherein the processor is further configured to calculate a cross-sectional area of a blood vessel on the basis of the anterior vascular wall and the posterior vascular wall (column 2, lines 1-55); wherein the processor is further configured to calculate a blood flow velocity on the basis of Doppler data in the Doppler gate; measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the blood flow velocity; and display a measurement result on the display (column 2, lines 1-55); wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity (column 2, lines 1-55); wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity (column 2, lines 1-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pan by calculating a cross-sectional area and volume based upon the detected walls as taught by Barnes, as these values will provide additional useful diagnostic indicators to allow the operator to obtain a more accurate diagnosis and guide the ultrasound procedure. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Freiburger (US 2005/0203404) as applied to claim 4 above, and further in view of Barnes et al. (US 4509526; hereinafter Barnes).
Pan fails to show wherein the processor is further configured to calculate a cross-sectional area of a blood vessel on the basis of the anterior vascular wall and the posterior vascular wall; wherein the processor is further configured to calculate a blood flow velocity on the basis of Doppler data in the Doppler gate; measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the blood flow velocity; and display a measurement result on the display; wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity; wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity.
Barnes discloses a method and system for non-invasive ultrasound Doppler cardiac output measurement.  Barnes teaches wherein the processor is further configured to calculate a cross-sectional area of a blood vessel on the basis of the anterior vascular wall and the posterior vascular wall (column 2, lines 1-55); wherein the processor is further configured to calculate a blood flow velocity on the basis of Doppler data in the Doppler gate; measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the blood flow velocity; and display a measurement result on the display (column 2, lines 1-55); wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity (column 2, lines 1-55); wherein the processor is further configured to calculate an average blood flow velocity for one heartbeat period on the basis of the blood flow velocity; and measure a blood flow volume on the basis of the cross-sectional area of the blood vessel and the average blood flow velocity (column 2, lines 1-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pan and Freiburger, by calculating a cross-sectional area and volume based upon the detected walls as taught by Barnes, as these values will provide additional useful diagnostic indicators to allow the operator to obtain a more accurate diagnosis and guide the ultrasound procedure. 


Response to Arguments
Applicant's arguments filed 12/9/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Pan fails to teach the amended claim limitation, examine respectfully disagrees.  As noted in the interview, Figure 6 and column 8, lines 5-27 of Pan teaches detecting the walls by projecting points through the gate.  In regards to the use of the language “only in a range”, this language raises new 112 issues, however, Pan is still considered to read on the claim limitations.  Pan operates “only in the range” defined by the boundaries of the calculations shown in Figure 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793